Citation Nr: 1410696	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-29 685	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in VHA CO



THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses and ambulance services from January 8, 2013 to January 11, 2013.  



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions dated in April 2013 by the Department of Veterans Affairs (VA) Medical Center (MC), in Canandaigua, New York.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his September 2013 substantive appeal, the Veteran requested an in-person hearing before a Veterans Law Judge (VLJ) at the local RO.  See VA Form 9, received in October 2013. 

Therefore, the appeal must be remanded so that the Veteran can be rescheduled for a Board hearing as requested.  38 C.F.R. § 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the local RO hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


